DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered. Claims 17-22 remain withdrawn as being drawn to a non-elected group and claims 1, 3, 7-8, and 10-16 are examined herein. 

Status of the Rejection
New claim objections have been added for clarity.
New grounds of rejection under 35 U.S.C. § 112(a) are necessitated by the amendments. 
New grounds of rejection under 35 U.S.C. § 112(b) are necessitated by the amendments. 
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.

Claim Objections
Claims 1, 3, 7-8 and 10-16 are objected to because of the following informalities: 
Claim 1: please amend all instances of “the cavity” to recite “the partly-enclosed cavity” for clarity. 
Claim 1: please amend “the inside of the partly-enclosed cavity” to recite “[[the]]an inside of the partly-enclosed cavity” for clarity. 
Claims 1 and 7: please amend all instances of “the package body” to recite “the ceramic package body” for clarity. 
Claim 1: please amend the third to last line to recite “to vary the bias voltage between the plurality of electrodes” for clarity. 
Claims 3, 7-8, and 10-16: please amend the preambles to recite “The electrochemical gas sensing element of claim….” 
Claims 10, 12, and 16: please amend the limitations to recite “the electrochemical gas sensing element”

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 7-8, and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “wherein the sensor circuit is configured to apply a first predetermined bias voltage between the plurality of electrodes associated with a particular first target gas to be detected, followed by applying a second predetermined bias voltage between the plurality of electrodes associated with a particular second target gas to be detected”. The instant specification does not provide support for the sensor circuit being configured to perform such predetermined bias voltages. Applicant indicates the abstract and Pgs. 4 and 14 for providing sufficient support for the new limitation. However, these disclosures do not provide support for the system comprising a sensor circuit wherein the circuit has been configured to apply a first predetermined bias voltage followed by a second predetermined bias voltage to detect a first and second target gas, respectively. Pg. 4:8-11 merely recites that “By providing a very small volume of the electrolyte and small electrodes, a change in bias voltage to tailor the sensor to a different target gas results in a rapid change in the characteristics of the sensor. Thus, a broad range of gasses may be detected within a short time”. This passage does not provide for 1) a sensor circuit being configured any particular way or 2) the system setting two predetermined bias voltages that target two Claims 3, 7-8, and 10-16 are further rejected by virtue of their dependence upon claim 1. 

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “the electronic subsystem configured to automatically control the variable bias voltage source to vary the bias voltage between the electrodes while the sensor circuit detects the presence of different target gasses at different bias voltage levels using the single electrochemical cell” [emphasis added]. The limitation “the bias voltage” is indefinite as it’s not clear what “bias voltage” is being referenced. Claim 1 previously recited “applying a variety of bias voltages” and then further recites “a first predetermined bias voltage” and “a second predetermined bias voltage”. It is unclear if “the bias voltage” is in reference to one of or both of the “first” Claims 3, 7-8, and 10-16 are further rejected by virtue of their dependence upon claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 3, 7-8, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2015/0346138 A1) in view of Chow et al. (WO 2005/015195 A1).
Regarding claim 1, Allen discloses an electrochemical gas sensing element (micro electrochemical cell 110 [Paras. 0023-0043; Figs. 1A-1G]) comprising: 
a ceramic package body containing a partly-enclosed cavity (cell body 117 that includes a glass substrate 101 that is converted into a ceramic and has a cavity such as a recess 101A [Paras. 0023-0024; Figs. 1A-1G]);
an electrolyte contained within the cavity (the recess 101A can be configured as an electrolyte reservoir for containing a volume of electrolyte 107 and optionally air, wherein the electrolyte may be a solid, gel, or a liquid [Para. 0025; Figs. 1A-1G]);
a plurality of electrodes on the inside of the partly-enclosed cavity, the electrodes being in contact with the electrolyte (electrodes 102/103/104 are disposed within the recess 101A and are in contact with the electrolyte 107 [Paras. 0023, 0026, 0035, 0039; Figs. 1A-1G]),
the cavity, the electrolyte, and the plurality of electrodes forming a single electrochemical cell (electrodes 102/103/104 and the electrolyte 107 disposed within the recess 101A form a single electrochemical cell [Paras. 0023-0025; Figs. 1A-1G]);
a gas opening in the package body for allowing a gas to contact at least one of the plurality of electrodes (an aperture 108 disposed in the lid assembly 125 wherein the aperture 108 includes a gas permeable region through which gas analytes enter the cell [Paras. 0028, 0033; Figs. 1A, 1C-1E]);
electrical interconnects leading from the electrode to outside the cavity (through-glass vias 105 that form electrical connections from the electrodes 102, 103 and 104 to a connector assembly 120 that is disposed outside of the recess 101A comprising the electrolyte 107 [Para. 0032; Figs. 1A, and 1C-1E]);
a plurality of electrical contacts on an outer surface of the package body, configured for receiving power and for outputting information related to a detected gas, the plurality of electrical contacts being configured for connection to a substrate (a connector assembly 120 forms an electrical connection with the through-glass vias 105 on an outer surface the cell 100 wherein the connector assembly is an electro-mechanical device for joining electrical circuits as an interface using a mechanical assembly such as a plug and/or socket configured to couple with a corresponding socket or plug wherein the connector assembly 120 is further configured to receiving and outputting information between the electrical circuit and the corresponding socket or plug [Paras. 0032, 0038-0039, 0050; Figs. 1B and 3A-3C); and 
an electronic subsystem directly affixed to the package body (integrated circuit device 115 is directly mounted to the package body 100 [Paras. 0032, 0037; Figs. 1B and 3A-3C]) comprising:
a sensor circuit directly mounted to the package body (the integrated circuit device 115 includes a processor such as an application specific integrated circuit (ASIC) [Paras. 0032, 0037; Figs. 1B and 3A-3C]), the sensor circuit being configured to detect a current through at least a first electrode of the plurality of electrodes corresponding to a concentration of gas impinging on the first electrode, the sensor circuit being configured to process the current and output digital data to the plurality of electrical contacts (the electrochemical cells and integrated circuit are configured for biasing the electrodes and measuring the current of the gas present at the working electrode 102 wherein the data is output to the connector assembly 120 [Paras. 0002, 0020, 0035, 0037-0039; Figs. 1B and 3A-3C]);
the sensor circuit comprising a variable bias voltage source for applying a variety of bias voltages between the plurality of electrodes for detecting a range of different gases 
the electronic subsystem configured to automatically control the variable bias voltage source to vary the bias voltage between the electrodes while the sensor circuit detects the presence of different target gases at different bias voltage levels 2 SO2, O2, and ethanol [Paras. 0035. 0039]). 
Although Allen discloses a single electrochemical cell in the embodiment of Figs. 1A and 1C, Allen is silent on the single electrochemical cell measuring the range of different gases. Allen further discloses in the embodiment of Fig. 1D wherein the device can detect multiple analytes, however this embodiment comprises an array of electrochemical cells (i.e., multiple working electrodes 102). Allen therefore fails to expressly teach wherein the sensor circuit is configured for detecting a range of different gases “by the single electrochemical cell, wherein the sensor circuit is configured to apply a first predetermined bias voltage between the plurality of electrodes associated with a particular first target gas to be detected, followed by applying a second claim 1. 
Chow discloses an electrochemical gas sensor for detecting gas species in an atmosphere [abstract]. Chow teaches that within the gas sensor, “the gas sensing electrode may be held at a bias voltage, thereby improving the specificity of the reactions occurring thereon. By changing the operating potential of the electrode, the same electrode can be used to detect a different target gas species. For example, what may be an interfering gas species when the electrode is operated at one potential may become the target gas species at a different operational bias. This may be achieved using appropriate biasing methods which may be different for each electrode. Alternatively, the bias voltage could be swept across a range of voltages or zero bias could be applied” [Pg. 11:18-30]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit and method disclosed by Allen such that the electrochemical cell (Figs. 1A/1C) or each one of the plurality of electrochemical cells (Fig. 1D) are operated at a plurality of operating potentials using the single electrochemical cell to detect a plurality different target gases because Chow teaches that operating each electrochemical cell at plural biasing voltages enables a single working electrode of a single electrochemical cell to be used to detect a plurality of target gases and can further be used to detect the composition of interfering gas in a 
Regarding the limitation “wherein the sensor circuit is configured to apply a first predetermined bias voltage between the plurality of electrodes associated with a particular first target gas to be detected, followed by applying a second predetermined bias voltage between the plurality of electrodes associated with a particular second target gas to be detected”, this limitation is further interpreted as an intended use limitation. Apparatus claims cover what a device is
Regarding claim 3, Allen further discloses wherein the electrolyte is physically and chemically stable with processing temperatures up to 260°C (by broadest reasonable interpretation the limitation “up to 260°C” includes all temperatures up to 260°C, including room temperature, wherein the electrolyte is clearly “physically and chemically stable” at processing temperatures at room temperature; Allen further discloses solid electrolytes and even air as an electrolyte [Para. 0025], and one skilled in the art would appreciate that air and solid electrolytes are stable at “up to 260°C”]). 
Regarding claim 7, Allen further discloses wherein the electrical interconnects are formed along an outside of the package body (electrical interconnects 105 are formed along the outside of the cell body 117/101 such that they interface with the connector assembly 120 and/or integrated circuit device 115 [Para. 0032; Figs. 1A-1E and 3A-3C]).
Regarding claim 8, Allen further discloses wherein a portion of the electrical interconnects is shielded from electromagnetic interference (the electrical interconnects 105 are at least partially shielded from electromagnetic interference by the glass/ceramic substrate 101 that surrounds it [Figs. 1A-1E]).
Regarding claim 12, Allen further discloses wherein the sensor circuit further comprises a temperature sensor that detects a temperature of the gas sensing element (the integrated circuit device 115 can include a temperature sensor [Para. 0039; Note: the temperature sensor would inherently “detect a temperature of the gas sensing element” at least to some degree given it is part of the gas sensing element 100]).
Regarding claim 15, Allen further discloses wherein the electrical contacts comprise solder balls configured to be reflowed to electrically contact solder pads on the 
Regarding claim 16, Allen further discloses wherein the gas sensing element has a footprint of less than 5 mm x 5 mm (the size of the electrochemical cell 100 is less than 5 mm x 5 mm, specifically 3.4 mm x 3.4 mm x 1.2 mm [Para. 0031]).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Chow, as applied to claim 1 above, further in view of Stetter et al. (US 2016/0349205 A1). 
Regarding claims 10-11, Allen discloses the limitations of claim 1 as outlined previously. Allen further discloses wherein the sensor circuit includes…a processor for generating the…data relating to a gas detected by the gas sensing element, of instant claim 10, and wherein the sensor circuit comprises an application specific integrated circuit, of instant claim 11 (the integrated circuit device 115 includes a processor such as an application specific integrated circuit (ASIC) wherein the current is processed by the processor [Paras. 0032, 0037; Figs. 1B and 3A-3C]. 
Allen is silent on the use of a converter and thus fails to explicitly disclose wherein the sensor circuit includes “an analog-to-digital converter” for generating digital data. 
Stetter discloses an electrochemical gas sensor system that includes a gas sensor element 110 [Para. 0012] wherein the gas sensor 110 schematics further includes an analog-to-digital converter 156 such that the analog signal output generated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor circuit of Allen, which merely discloses a processor, to further include an analog-to-digital converter because Stetter  teaches that an analog-to-digital converter provides the benefit of taking the analog output signal from gas sensor and converting it to a digital signal that can also be amplified by the analog-to-digital converter [Para. 0027; Fig. 1]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art (i.e., sensor circuits and analog-to-digital converters for gas sensor circuits) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., the conversion of a gas sensors analog signal to a digital signal for analyzing the concentration of the target gas) [MPEP 2143(A)]. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Chow, as applied to claim 1 above, further in view of Merz et al. (US 2015/0241375 A1). Evidentiary support provided for claim 14 by Yang et al. (US 2015/0226585 A1). 
Regarding claims 13-14
Allen is silent on the device including other sensors and thus fails to explicitly teach wherein the sensor circuit further comprises “a humidity sensor”, of instant claim 13, and wherein the sensor circuit further comprises an “air pressure sensor”, of instant claim 14. 
Merz discloses an electrochemical gas sensor for sensing a target gas [Para. 0013] wherein the device further includes additional sensing functionality such as temperature sensors, relative humidity sensors and/or other environmental sensors [Para. 0062; Note: air pressure sensors are considered types of “environmental sensors” by one having ordinary skill in the art; to support this position, see evidentiary support Yang which discloses the use of air pressure sensors as environmental sensors]. Merz further teaches that the additional sensing functionality can be used to compensate for potential cross sensitives of the electrochemical cell [Para. 0062]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor circuit of Allen to include additional sensing functionality such as a humidity sensor and other environmental sensors such as air pressure sensors because Merz teaches that the inclusion of these additional sensing functionality can be used to compensate for potential cross sensitivities of the electrochemical cell [Para. 0062]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art (i.e., sensor circuits for gas sensors and the inclusion of various environmental sensors including temperature, humidity, and/or air pressure sensors) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., the 

Response to Arguments
Applicant’s arguments, see Remarks Pgs. 6-10, filed 12/01/2020, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues at various instances with respect to the Chow reference that Chow teaches only a sweeping bias voltage and that such sweeping bias voltage is not equivalent to the instant claims. For instance, Applicant argues on Pg. 7 that “The sweep is not associated with a particular target gas. The entire spectrum of the current over the sweep is needed to identify the gasses. There is no specific biasing for a particular target gas in the paragraphs cited by the examiner in Chow. Sweeping a bias voltage detects all the gasses in the air. Chow needs the sweep to be completed before identifying the gasses. This process takes a very long time”. Applicant further argues on Pg. 8 that “Chow's actual invention is directed to using two separate electrodes at different fixed bias levels because Chow thinks it is impossible to detect multiple target gasses using the same electrode biased at different discrete levels” and on Pg. 10 that “To detect more than one target gas, Chow effectively uses two separated electrodes biased at different bias voltages. Applicant's system avoids this and thus has a great advantage over the prior art.
Examiner’s Response #1
Examiner respectfully disagrees. Examiner first notes that the “configured to” limitation is interpreted as an intended use limitation and that the structure of the prior art is only required to be configured to perform the intended use limitation to meet the limitations of the claims. In that regard, even if Applicant’s arguments are correct in that Chow teaches a sweeping voltage, the ability to modify a single electrode such that the electrode is changed from a first voltage to a second voltage meets the ‘configured to’ limitations of the claim. However, Applicant’s interpretation of Chow is incorrect. Chow expressly teaches “Each gas sensing electrode may be held at a bias voltage, thereby improving the specificity of the reactions occurring thereon. By changing the operating potential of the electrode, the same electrode can be used to detect a different gas species. Chow further explains that “for example, what may be an interfering gas species when the electrode is operated at one potential may become the target gas species at a different operational bias”. Chow clearly teaches operating a single electrode a two different potentials to analyze multiple gases. Examiner notes that the sweeping voltage is explained in the alternative, wherein Chow teaches “[a]lternatively, the bias voltage could be swept across a range of voltages or zero bias could be applied”. The Office holds the position that the circuit of Chow meets the “configured to” limitations as the device is configured to apply plural distinct voltages, even in sweeping mode, and that Chow also expressly teaches applying two different bias voltages for measuring plural gases. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.